PER CURIAM.
We affirm appellant’s conviction and prison releasee reoffender sentence for burglary of an occupied dwelling with battery. We conclude that appellant’s first issue was not properly preserved for appellate review. See Thomas v. State, 730 So.2d 667 (Fla.1998). Appellant’s various constitutional challenges to the Prison Re-leasee Reoffender Act have also been previously rejected by this court. See Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), approved, State v. Cotton, 25 Fla. L. Weekly S463, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000); Chambers v. State, 752 So.2d 64 (Fla. 1st DCA 2000), rev. granted, 751 So.2d 647 (Fla.2000); Jackson v. State, 744 So.2d 466 (Fla. 1st DCA), rev. granted, 749 So.2d 503 (Fla.1999).
BOOTH and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.